EXHIBIT B
353 N. CLARK STREET CHICAGO, It 60654-3456 JENNER&BLOC Kettp

Richard Levy

April 2, 2019 Tel +1 312 923 2648
Fax +1 312 923 2748
RLevy@jenner.com

Via Email

Stuart G. Nash, Esq. (Stuart.Nash@hklaw.com)

John L Brownlee, Esq. (John.Brownlee@hklaw.com)
Holland & Knight

800 17th Street N.W., Suite 1100

Washington, DC 20006

Re: Tekle v. Al Saud
Dear Messrs. Nash and Brownlee:

Your insistence that Plaintiffs’ depositions of Mr. and Mrs. Al Saud be taken in Jeddah,
rather than within the Eastern District of Virginia where the case is pending (or in Washington
D.C. if the parties agree that would be more convenient), would have been proper — until you and
your clients chose to file a Counterclaim in in the case pending is the Eastern District of Virginia
(No. 1:18-cv-00211-TSE-JFA). But that decision by you fell squarely within the provisions of
Local Civil Rule 30(A) (emphasis added), which, as you know, provides

Discovery: Any party, or representative of a party (e.g., officer, director, or
managing agent), filing a civil action in the proper division of this Court must
ordinarily be required, upon request, to submit to a deposition at a place designated
within the division.... [but] A defendant, who becomes a counterclaimant, cross-
claimant, or third-party plaintiff, shall be considered as having filed an action
in this Court for the purpose of this Local Rule.

Your insistence that Mr. and Mrs. Al Saud’s depositions be taken in Jeddah and not in
Virginia (or in the District, by agreement), where they lived for many years, seeks an unfair
advantage, contrary to applicable rules. Worse, it deprives the parties of the opportunity to
consult by telephone with the Magistrate Judge if disputes arise during the depositions.

If you are not willing to agree that the depositions take place in Virginia (or the District, by
agreement) we intend to raise the issue at before the Court.

Very truly yours,

ichard Lev ia

CHICAGO LONDON LOS ANGELES NEW YORK WASHINGTON, 0C WWW.JENNER.COM
